Citation Nr: 0907264	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right ankle disability, prior to June 16, 
2003.

3.  Entitlement to an initial disability rating in excess of 
20 percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from April 1986 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Because the Veteran's right ankle disability claim remained 
pending following the RO's grant of a 10 percent rating in 
April 1991, the Board has identified his claim for a higher 
rating for his right ankle disability as separate issues as 
stated on the title page.  In addition, as the Board has 
reopened the Veteran's claim for service connection for a 
cervical spine disorder, the issue has been restated as on 
the title page.  

The issues related to an increased disability rating for the 
service-connected right ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
Veteran's cervical spine disability is not related to service 
or to an incident of service origin.


CONCLUSION OF LAW

The Veteran's cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Notice was provided to the Veteran in June 2003, August 2003 
and October 2003, prior to the initial AOJ decision on his 
claim.  Additional notice was provided to the Veteran in June 
2008.  The Board finds that the notices provided fully comply 
with VA's duty to notify.  Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist for service connection claims includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Veteran was afforded VA examinations on his claim 
for service connection for a cervical spine disorder in 
January 2007 and August 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran is seeking service connection for degenerative 
disc disease of the cervical spine.  He argues that an injury 
in service permanently aggravated a congenital problem with 
his cervical spine resulting in the present degenerative disc 
disease.  Service treatment records show the Veteran was 
found to have a partial congenital fusion anomaly of C5-6 and 
of C7-T1 levels of the cervical spine approximately six 
months into service.  

A Veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  As found previously in the 
Board's February 2008 remand, the Veteran's partial 
congenital fusion anomaly of C5-6 and of C7-T1 levels of the 
cervical spine preexisted the Veteran's entrance into 
service.  Thus the Veteran is not entitled to the presumption 
of soundness for this condition.

Initially the Board notes that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiencies are not diseases or injuries within 
the meaning of applicable legislation, and therefore cannot 
be service connected.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  Service connection may, however 
be granted for diseases (but not defects) of congenital, 
developmental or familial origin if these conditions were 
incurred in or aggravated during service within the meaning 
of VA law and regulations.  VAOPGCPREC 82-90.  In order to be 
service-connected, therefore, it must first be determined 
that the Veteran's congenital condition is a disease process 
such that it is subject to improving or worsening.  Id.  The 
Board finds that the Veteran's congenital condition should be 
characterized as a disease process as the medical evidence 
clearly shows that it was subject to improving and worsening.  
The Veteran is not, therefore, barred under the law from 
obtaining service connection for his congenital condition if 
the evidence shows that said condition was aggravated by his 
military service.

For there to be entitlement to service connection for the 
Veteran's cervical spine disorder, the medical evidence must 
show that the congenital anomaly of the cervical spine was 
aggravated during service.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service.  
Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b). 

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran argues that he injured his neck in service and, 
since then, his neck disorder has continued to worsen.  The 
service medical records show the Veteran was treated in 
October 1986 for an injury to the neck that occurred while 
playing football.  X-rays taken showed only the congenital 
fusion anomaly.  The final assessment was neck strain.  The 
Veteran was seen several times from October to December 1986 
with these complaints, but there is no record in the 
subsequent service medical records of any continuing 
complaints related to the Veteran's neck.  

Post service medical records show the Veteran saw a 
chiropractor in the early 1990s.  (See letter dated December 
15, 1992).  His chiropractor indicates that he had seen the 
Veteran intermittently since November 1990, and that the 
Veteran complains of intermittent neck pain, thoracic pain 
and low back pain since an "incident in the Army."  On 
examination, he was found to be "pretty well within normal 
limits with the exception of vertebral subluxation at the 
level of 1C, 2C, 6C, 6T and the left SI joint."  The 
chiropractor stated that he feels that the Veteran's problems 
are related to persistent vertebral subluxation fixation 
through out the cervical-thoracic and lumbar spine, and this 
is "possibly related to an incident he relates to me in the 
army, I believe in Germany."  

In addition, the Veteran was treated by a different 
chiropractor for neck problems in 2003.  These treatment 
records from March to August indicate that the Veteran's 
symptoms were "post traumatic" with multi-areas of trauma 
that have been injured due to trauma.  The August note 
indicates that the Veteran was being treated orthopedically 
for injuries, and that he would be undergoing further 
physical medicine and supportive physical therapy to "reduce 
or eliminate any possible impairment to the body as a whole 
from the trauma accident."  These treatment notes, however, 
do not identify what type of trauma or accident caused the 
Veteran's injuries for which he was being treated.

VA treatment records show that, in August 2005, the Veteran 
was seen in Neurology due to complaints of limitation of neck 
motion for many years, but with onset of numbness and 
clumsiness of hands, feeling of heaviness of arms and 
difficulty with balance in the prior six months.  The 
Veteran's congenital fusion of the cervical vertebra was 
noted.  A magnetic resonance imaging (MRI) study had been 
performed as well.  Based on this, the impression was 
herniated nucleus pulposus at the C3-4 and C4-5 with 
myelopathy.  Surgery was recommended.  In September 2005, the 
Veteran underwent C3 to C7 laminectomy and fusion.  History 
was noted as significant for the congenital fusion anomaly 
and a head injury (concussion) in a motor vehicle accident in 
2000, but no notation of any injury in service.  
'
The Veteran was provided a VA examination on his cervical 
spine in January 2007.  A thorough history was obtained, 
including the Veteran's in-service neck injury as well as a 
closed head injury received in a motorcycle accident in 2000.  
The examiner's diagnoses were cervical degenerative disc 
disease without significant radiculopathy status post 
posterior C3 to T1 laminectomy fusion with loss of range of 
motion of the cervical spine and severe mechanical neck pain 
secondary thereto.

In rendering an opinion, the examiner stated that, based on 
this Veteran's history, review of his claims file, and his 
examination, this Veteran's disability with subsequent 
surgical intervention is due to the his congenital blocked 
vertebrae that have accelerated his intervertebral disc 
disease beyond a normal progression for a 44-year old 
individual.  The examiner felt that the Veteran had an 
additional significant injury in 2000 that consisted of a 
motorcycle accident with a closed head injury that further 
accelerated the Veteran's cervical spine injury.  Thus, the 
examiner opined that the Veteran's soft tissue injury in 
service is less likely as not the cause of the progression of 
his intervertebral disc disease, but rather the Veteran's 
lack of segmental motion from his congenitally blocked 
vertebrae.

In its February 2008 remand, the Board found that this 
examiner's opinion was not fully sufficient for rating 
purposes and instructed that another examination be given and 
that the examiner specifically address the question as to 
whether the Veteran's congenital fusion anomaly of the 
cervical spine was permanently aggravated in service.  The 
instructed examination was conducted in August 2008.

The report of the August 2008 VA spine examination clearly 
sets forth the examiner's thorough review of the claims file 
and history provided by the Veteran.  The Veteran referred 
that, since the injury to his neck in service while playing 
football, he has had continued and progressed pain in his 
neck with associated paresthesias in all extremities.  The 
examiner's diagnosis was status post posterior cervical 
fusion with rods and multiple screws C3 to T7, congenital 
fusion at C5-C6 and C7-T1, cervical myelopathy and mild right 
carpal tunnel syndrome.  The examiner opined that the 
Veteran's congenital fusion anomaly of the C5-C6 and C7-T1 
was not permanently aggravated during service.  The examiner 
stated that this opinion was based on his review of the 
medical records, medical literature and his clinical 
experience.  His rationale was that the Veteran had a 
cervical strain during service and there is absolutely 
nothing during service that suggests an aggravation of his 
congenital fusions.  Furthermore, the Veteran's myelopathic 
symptoms did not appear until the mid 2000's after the 
Veteran was seriously injured in a 2000 motorcycle accident.  

The Veteran also submits his own statements in support of his 
claim.  He said that he had no problems before service, that 
he injured his neck in service, and that he has had pain in 
his neck with radiation down his arms (and even numbness in 
his legs) since then.  Thus he believes his military service 
aggravated the congenital fusion anomaly of his cervical 
spine.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's degenerative disc disease is related to any injury 
or disease in service or that his congenital fusion anomaly 
of the cervical spine was permanently aggravated during 
service.  The service treatment records are silent for 
additional treatment related to the Veteran's cervical spine 
after December 1986.  The Veteran continued serving for 
another three years after the injury in October 1986 without 
any further complaint or treatment.  The lack of further 
medical treatment is negative evidence against finding that 
the Veteran's congenital fusion anomaly of the cervical spine 
was aggravated during service or that the Veteran had any 
other chronic cervical spine disorder in service.

In addition, the Board finds the VA examiners' opinions to be 
the most persuasive evidence as to whether the Veteran's 
current cervical spine disorder is related to the injury in 
service or that the Veteran's congenital fusion anomaly of 
the cervical spine was aggravated during service.  The 
examiners' opinions are clearly based upon a full review of 
the record and knowledge of the Veteran's medical history.  
On this basis, the examiners opined that the Veteran's 
current degenerative disc disease is related to his 
congenital fusion anomaly and not the cervical strain treated 
in service in 1986.  Furthermore they opined that the 
Veteran's congenital fusion anomaly was not aggravated by the 
cervical strain incurred in service.  In addition, it is 
clear that the Veteran had a significant injury to the head 
in 2000, which was thought could have contributed to the 
Veteran's degenerative disc disease of the cervical spine and 
his surgery in 2005.  

The December 1992 opinion provided by the Veteran's 
chiropractor is less persuasive.  It is clearly not based 
upon a full understanding of the Veteran's medical history as 
the chiropractor fails to mention the congenital fusion 
anomaly of the Veteran's cervical spine.  Moreover, the 
chiropractor's opinion as to the etiology of the Veteran's 
neck pain is based solely on the Veteran's reported history 
of an "incident in the Army."  There is no indication as to 
what "incident" in service was being referenced.  Finally, 
the chiropractor's opinion is insufficient to constitute 
medical nexus evidence.  By using the phrase "possibly 
related," without supporting clinical data or other 
rationale, his opinion is simply too speculative in order to 
provide the necessary degree of certainty required for 
medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

Finally, the Board notes that it does not question the 
sincerity of the Veteran's belief that his congenital fusion 
anomaly of the cervical spine was aggravated during service 
or that his current cervical spine disorder was otherwise 
incurred in service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to the etiology of the Veteran's current cervical 
spine disorder or whether his congenital fusion anomaly of 
the cervical spine was aggravated during service.  

Furthermore, the Veteran's failure to report any history of 
in-service trauma in 2003 or 2005 when receiving treatment 
for his current cervical spine degenerative disc disease is 
significant.  The Veteran's silence when otherwise reporting 
his medical history constitutes negative evidence.

The preponderance of the evidence, therefore, being against 
the Veteran's claim for service connection for a cervical 
spine disorder, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

REMAND

The Board finds that remand of the Veteran's claim for an 
increased disability rating for his service-connected right 
ankle disability is necessary in order to obtain full 
compliance of its previous remand instructions.

In its February 2008 remand, the Board instructed that all 
outstanding VA treatment records from January 1990 to the 
present be obtained and associated with the Veteran's claims 
file, especially those from the VA facility in Daytona Beach, 
Florida.  VA treatment records subsequently obtained consist 
of progress notes only from September 2005 to September 2008.  
However, imaging reports were obtained for May 1992 to May 
2007.  In addition, these notes indicate that earlier studies 
were done but the reports were not part of the computerized 
record.  

Thus, it is clear that there are earlier VA medical records 
that have not been obtained as instructed.  The Board is 
obligated by law to ensure compliance with its directives, as 
well as those of the appellate courts.  Where the remand 
orders of the Board or the courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, remand is necessary in order to ensure that the Board's 
prior remand order to obtain all of the Veteran's VA 
treatment records from January 1990 to the present.  In 
addition, it is especially important that these treatment 
records be obtained as VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file all outstanding records of VA 
treatment pertaining to the Veteran. 
This should specifically include any 
outstanding records of VA medical care 
from the VA facilities in Daytona Beach, 
Florida, and Gainesville, Florida, from 
January 1990 through to August 2005, and 
from any other facility or source 
identified by the Veteran.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  Thereafter, the Veteran's claim 
should be readjudicated.  If such action 
does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, his claim should be returned 
to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


